Citation Nr: 0807241	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-29 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychosis to include 
paranoid schizophrenia and major depression.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1993 to July 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is associated with the claims file.  During that hearing, the 
veteran withdrew from appeal the claim of service connection 
for post-traumatic stress disorder.  

In an August 2007 decision, the Board determined that new and 
material evidence had been presented to reopen a claim of 
service connection for a psychosis, to include paranoid 
schizophrenia and major depression.  The Board also remanded 
the reopened claim to the RO for additional development.  As 
the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2007, the veteran submitted a medical statement dated 
in July 2007, from Southeast Arkansas Behavioral Healthcare.  
This statement in support of his claim, does not appear to 
have been considered by the RO.  Nevertheless, the veteran's 
representative in January 2008 submitted a waiver of RO 
initial review of this evidence, in accordance with 38 C.F.R. 
§ 20.1304.


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the 
veteran's current psychosis existed prior to service and was 
not aggravated by service.  


CONCLUSION OF LAW

A psychosis to include paranoid schizophrenia and major 
depression pre-existed active duty and was not aggravated 
therein.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.304(b), 3.306 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  



The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in June 2005 and August 2007.  The veteran was 
notified of the type of evidence necessary to substantiate 
the claim of service connection, namely, evidence of a 
current disability; evidence of an injury or disease in 
service or an event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The veteran was asked to submit any evidence in his 
possession that pertained to the claim.  The notice also 
included the general provisions for the effective date of the 
claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim, except for the degree 
of disability assignable).  

To the extent that the RO provided VCAA notice on the degree 
of disability assignable after the initial adjudication of 
the claim, through a letters in March 2006, April 2006 and 
August 2007, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
October 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a video conference hearing in May 
2007 before the undersigned Veterans Law Judge.  The RO has 
obtained an incomplete set of the veteran's service medical 
records, to include the discharge physical examination 
report, and private medical records identified by him, such 
as those from Southeast Arkansas Mental Health Center, 
Bridgeway Hospital, Arkansas State Hospital, and Jefferson 
Regional Medical Center.  As for the remainder of the 
veteran's service medical records, they are unavailable, as 
noted in a March 1995 RO report.  He has not identified any 
other pertinent evidence, to include VA records, for the RO 
to obtain on his behalf.  

Further, VA conducted medical inquiry in the form of a VA 
compensation examination in August 2007, to determine the 
current nature and etiology of the claimed disability.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  



Where a veteran served continuously for ninety (90) days or 
more and a psychosis become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  38 
U.S.C.A. § 1111 (West 2002).  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  Id.; 
see also VAOPGCPREC 3-03 (July 16, 2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Documentation in the file shows that the veteran's complete 
service medical record is not available, and efforts to 
obtain it have been unsuccessful.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  

Factual Background

The veteran contends both that the disability of depression 
began during service and that his psychiatric condition was 
aggravated by his period of military service.  In August 
1995, the veteran indicated that while in the service he 
became depressed and had no intentions of returning to active 
duty when he came home on a furlough, and that his family 
convinced him to return until his discharge in July 1994.  He 
maintained that he was too depressed after service to 
maintain a steady job.  In a claim filed in August 2002, the 
veteran asserted that his disability of depression began 
during service.  In testimony received in May 2007, the 
veteran expressed the belief that his mental disorder was 
aggravated during service due to the stress of the military 
training and lifestyle.  

The claims file shows that prior to service, records from 
Southeast Arkansas Mental Health Center, Bridgeway Hospital, 
and Jefferson Regional Medical Center show that the veteran 
was treated on an outpatient and inpatient basis for various 
psychoses.  He was diagnosed with brief reactive psychosis in 
January 1986, after being seen in the emergency room twice, 
in part for complaints of having heard voices.  He was 
hospitalized from October 1988 to December 1988, in part for 
auditory hallucinations, and was discharged with a diagnosis 
of major depression with psychotic features.  He was 
followed-up every three months thereafter.  

Service records show that the veteran served on active duty 
from March 1993 to July 1994.  As noted previously, the 
service medical records are incomplete, but the file does 
contain the report of the separation physical examination, 
dated in July 1994. 
On the separation examination, it was reported that the 
veteran had a mental health evaluation previously with a 
finding of adjustment disorder, and his mental health was not 
considered disabling.  On a Report of Medical History at that 
time, it was reported that the veteran was seen at Mental 
Health for reasons of low functioning and an adjustment 
disorder, not considered disabling.  The veteran's DD Form 
214, Certificate of Release or Discharge from Active Duty, 
indicates that he was separated from service for convenience 
of the government for a condition that was not a physical 
disability but a personality disorder.  
 
After service, records from Jefferson Regional Medical Center 
show that the veteran was hospitalized in December 1994 for 
engaging in bizarre behavior.  His father had reportedly 
filed a petition to have him hospitalized, and the record 
contains a court order of involuntary admission.  Upon 
hospital discharge in January 1995, the veteran's diagnoses 
were schizophrenia, chronic paranoid type with acute 
exacerbation; and rule out post traumatic stress disorder, 
chronic.  He was then immediately admitted to the Arkansas 
State Hospital until February 1995, at which time his 
diagnosis was schizophrenia, paranoid type.  At the time of 
an April 1995 VA examination, his diagnosis was major 
depression, recurrent, severe with psychotic features, in 
current medication remission.  In regard to the diagnosis, 
the examiner commented that this was clearly a circumstance 
of an illness that was documented to have existed prior to 
service.  

Records from Southeast Arkansas Behavioral Healthcare System 
show that the veteran was seen from 1995 to 2002 for his 
mental disability.  He was maintained on medication and 
followed up regularly.  In June 1999, it was noted that he 
had been seen for paranoid schizophrenia since 1995.  In 
November 1999, it was noted that he has been seen for 
schizoaffective disorder.  Beginning in March 2000, 
outpatient treatment records indicate that the veteran was 
seen for schizoaffective disorder, bipolar type.  Medical 
records from R.W., M.D., of Southeast Arkansas Behavioral 
Healthcare System, dated from June 2004 to February 2006, 
also show that the veteran received treatment for 
schizoaffective disorder, bipolar type.  



In a statement, dated in May 2006, a psychiatric social 
worker at Southeast Arkansas Behavioral Healthcare System 
indicated that she had been seeing the veteran on a regular 
basis since March 2005.  She stated that the veteran 
continued to have problems with psychosis on a regular basis, 
and that from a review of the record, it appeared to have 
become somewhat worse over the last several years.  She 
related the veteran's report of a lot of stress due to job 
stressors and financial stress.  Then she opined that 
following a review of his records [she does not specify which 
records], it was "quite clear that [the veteran's] condition 
was exacerbated by his military service."  In a statement 
dated in July 2007, signed by the psychiatric social worker 
as well as R.W., M.D., it was noted that despite medication 
compliance, the veteran appeared to have a condition 
exacerbated by his military service.  They noted to having 
reviewed the veteran's DD Form 214 and the reason for the 
military discharge, and disputed the finding of a personality 
disorder.  They stated that the veteran did not have a 
diagnosis of any type of personality disorder, and that it 
appeared he was discharged on account of a condition he had 
never had.  

In August 2007, the veteran underwent a VA examination to 
determine whether it was at least as likely as not that his 
current psychiatric disorder was related to service.  The 
examiner was asked to comment on the following:  (1) does the 
current diagnosis represent a progression of the prior 
diagnoses, starting with a psychosis and major depression 
that existed before service, or the development of a new and 
separate condition?, and (2) if the current diagnosis 
represents a progression of the prior diagnoses, starting 
with a psychosis and major depression that existed before 
service, did the pre-existing psychiatric disorder 
permanently increase in severity during service beyond the 
natural progression of the disorder, that is, there was a 
worsening of the underlying condition as contrasted to a 
worsening of symptoms, considering accepted medical 
principles, pertaining to the history, manifestation, 
clinical course, and character of the psychiatric disorder?  

The diagnosis on the examination was psychotic disorder, not 
otherwise specified.  The examiner remarked that the veteran 
has been diagnosed over the years with differing diagnoses 
but that they generally all involved periods of depression 
and of psychosis, which began as an adolescent and continued 
to the present.  

The examiner did not diagnose a personality disorder, and 
could not understand the basis for such in the service.  He 
noted that the veteran was once diagnosed with paranoid 
schizophrenia and that his current diagnosis was 
schizoaffective disorder, but that these were all in 
reference to the same constellation of symptoms regardless of 
the specific diagnosis.  He opined that the current diagnosis 
was a progression of a prior diagnosis, and acknowledged the 
difficulty in discerning whether the existing disorder was 
exacerbated by the period of service, because there was 
significant symptomatology both before and after service.  
The examiner further opined that generally there was no 
specific evidence that the veteran's condition had worsened 
as a consequence of service.  

Analysis

After giving careful consideration to the veteran's 
contentions as well as his medical history, the Board finds 
that there is clear and unmistakable evidence to show that 
the veteran's current psychosis pre-existed active duty and 
was not aggravated therein.    

Unfortunately, the service medical records in the file do not 
include the enlistment physical examination, so it is not 
known what remarks, if any, were made in regard to the 
veteran's mental condition at that time.  Because the veteran 
was accepted into the service, it is plausible to presume 
that no mental condition was noted at the time of enlistment.  
This would be consistent with the veteran's testimony in May 
2007, when he stated that at the time of entry into service 
he did not indicate that he had any type of psychiatric 
problems.  

As there is no evidence of a psychosis noted on entrance 
examination, the veteran is presumed to have been in sound 
condition upon entry to service.  38 U.S.C.A. § 1111.  The 
standard for rebutting the presumption of soundness requires 
that VA show by clear and unmistakable evidence that the 
veteran's disability existed prior to service and that the 
pre-existing disability was not aggravated during service.  
38 C.F.R. § 3.304(b).

A review of the record shows that although the veteran 
testified that he did not report psychiatric problems at the 
time of enlistment, he nevertheless appeared to testify that 
he was bothered by psychiatric problems at that time and was 
taking medication.  He also testified that he was having 
psychiatric problems and saw a psychiatrist in the years 
immediately before he entered service.  Further, the medical 
records in the file clearly show that he had a psychosis that 
pre-existed his period of service.  Records from three 
different private medical providers show that beginning in 
January 1986, the veteran was seen for symptoms pertaining to 
a psychosis or depression.  He was treated on both an 
inpatient basis and an outpatient basis.  A VA examiner in 
April 1995 had the benefit of review of the veteran's file 
and noted that the veteran's diagnosed mental condition was 
"clearly" an illness that had pre-existed service.  The 
veteran's own treating psychiatric social worker and 
physician at Southeast Arkansas Behavioral Healthcare System 
indicated in statements in May 2006 and July 2007 that the 
veteran's military service exacerbated his medical condition, 
thus implying that it had existed prior to service.  
Furthermore, the VA examiner in August 2007 was presently 
squarely with the question of whether the veteran's current 
psychiatric disorder pre-existed service.  With the benefit 
of review of the veteran's claims file, the examiner not only 
found that the varying diagnoses of a psychiatric disorder in 
the record were all part of the same mental condition that 
had continued to the present time but that the veteran's 
current psychosis began during adolescence, and thus prior to 
service.  There is no medical opinion that suggests 
otherwise.  

In view of the foregoing, and despite the absence of evidence 
of a psychosis at the time of the veteran's enlistment into 
service, the Board concludes that there is clear and 
unmistakable evidence in the record to show that the clinical 
onset of his current psychosis was prior to his entrance into 
service.  Accordingly, the Board also finds that direct or 
presumptive service connection is not in order.  38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  



Notwithstanding the foregoing, the veteran may establish 
service connection for a psychosis through aggravation of a 
pre-existing condition.  His arguments and testimony 
specifically include service connection on an aggravation 
basis.  That is, he maintains that his psychiatric condition 
had existed prior to service and that during service it 
underwent an increase in severity.  

To prevail on such a basis, there must be evidence that his 
current psychosis increased in severity beyond the natural 
progression of the condition during service.  After reviewing 
the record prior to, during, and subsequent to service, the 
Board finds that the evidence clearly and unmistakably shows 
that the pre-existing psychosis did not undergo an increase 
in severity, and that the veteran's claim of service 
connection for a psychosis, to include paranoid schizophrenia 
and major depression, is not warranted.  

Prior to service, the medical record is notable for mental 
health treatment at various facilities for years prior to the 
veteran's enlistment into service.  During service, the only 
notation of a psychiatric disorder was that made at the time 
of separation, wherein he was noted on the physical 
examination to have an adjustment disorder.  Therefore, it is 
at once significant but also puzzling as to why such disorder 
was deemed to be not disabling at the time of the physical 
examination but that the veteran was discharged in July 1994 
on the basis of a personality disorder, which is a finding 
that has since been disputed by both private medical 
providers and a VA examiner.  In any case, several months 
elapse before the veteran is involuntarily committed to a 
private hospital in December 1994 for bizarre behavior of 
several weeks' duration, and he is diagnosed with 
schizophrenia, paranoid type.  From that period to the 
present, the veteran has been receiving mental health 
treatment for his symptoms.  

There is no service medical opinion reflecting a finding or 
conclusion of a permanent increase in pathology, that is, 
aggravation.  Following service, the only medical opinions to 
address the matter are those of the veteran's private medical 
providers from Southeast Arkansas Behavioral Healthcare 
System and the opinion of the VA examiner in August 2007.  
The Board will accord more probative weight to the latter, as 
explained below.  

The VA examiner in August 2007 addressed the veteran's 
current psychosis and the etiology thereof.  The examiner 
recognized the existence of significant evidence of 
psychiatric symptoms both prior to and following service, but 
stated that there was no specific evidence in the file to 
demonstrate that the veteran's psychosis had actually 
worsened during service.  The opinion is clearly unfavorable 
to the veteran's claim, and the etiologic conclusion is 
refuted only by the veteran's treating providers from 
Southeast Arkansas Behavioral Healthcare System, who found 
that there was evidence to show that the veteran's mental 
condition was exacerbated by his service.  

The Board recognizes that greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed and whether or not, and the extent to 
which they reviewed the record.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  The probative value of a medical opinion 
is generally based on the scope of the examination or review, 
as well as the relative merits of the analytical findings, 
and the probative weight of a medical opinion may be reduced 
if the physician fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors 
for assessing the probative value of a medical opinion are 
the thoroughness and detail of the opinion.  Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

In this case, in contrast to the VA opinion, the private 
opinion does not refer to any of the veteran's service 
records (except the DD Form 214, or discharge document, which 
is not a medical record) or any other specific medical 
record, does not offer any rationale or basis for its 
conclusion, and does not distinguish whether the exacerbation 
in service represented a worsening of the underlying 
condition or a temporary flare-up.  This is an important 
distinction, because temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

Moreover, it is not apparent what records the private medical 
providers have relied upon in arriving at its conclusion, and 
the conclusion is quite bare and unaccompanied by any detail.  
In fact, the opinion is rather a non sequitur, because it is 
preceded by a brief statement on how the veteran's psychosis 
has become "worse over the last several years," and there 
is no reference to the veteran's period of service more than 
a decade prior to such statement.  As a result, the private 
opinion is of little persuasive, or probative, value as 
evidence on the question of whether the veteran's psychosis 
underwent an increase in severity beyond natural progression, 
whereas the VA opinion contains a clear clinical analysis of 
the facts of record, including a review of the entire record 
prior to, during, and subsequent to service.  

To the extent that the veteran asserts that he has a 
psychosis that was aggravated during service, where as here, 
the determinative issue involves a question of medical 
causation, competent medical evidence is required to 
substantiate the claim.  A layperson is competent to identify 
a medical condition where the condition is a simple one, such 
as a broken leg as opposed to a form of cancer, but a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis or on 
medical causation, which is not capable of lay observation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In this case, the veteran's statements and testimony are not 
competent evidence on the question of a medical diagnosis or 
medical causation, because his psychosis is not a condition 
under case law where lay observation has been found to be 
competent.  The medical diagnosis and causation of his 
current psychosis is not capable of lay observation, because 
the questions in this case involve medical knowledge of 
accepted medical principles pertaining to the history, 
manifestation, clinical course, and character of a mental 
disorder, which is beyond the competency of a layperson such 
as the veteran.  



On the basis of the evidence of record, the Board finds that 
the evidence clearly and unmistakably shows that the 
veteran's psychosis existed prior to service and was not 
aggravated by service, rebutting the presumption of 
soundness, and the veteran is not entitled to service 
connection.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  


ORDER

Service connection for a psychosis, to include paranoid 
schizophrenia and major depression, is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


